 

 

 

 

 

 

 

 

_ Case 1:20-cr-00230-JFK Document 16 Filed 07/ TSDC SBN T f
| } DOCU ME N r ¥
PELE NCALLY FELED
UNITED STATES DISTRICT COURT DOC i “| ,
SOUTHERN DISTRICT OF NEW YORK . DATE r Lf BD: = al: ZO. 4
we ee ee wane X espana.
U.S.A : |
, #20 CR 230 (JFK) ©
-V-
Brandon Lopez
---- : x

 

The conference has been adjourned from July 30 to August 20, 2020 at 11:00 a.m.

in Courtroom 20-C. The time between July 30 and August 20, 2020 is excluded.

SO ORDERED.

Dated: New York, New York

7-3\-20 Ft Larra

JOHN F. KEENAN
United States District Judge

~

 
